NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 12 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 OMNIGEN RESEARCH, LLC and                       No.    16-35471
 PRINCE AGRI PRODUCTS, INC.,
                                                 D.C. No. 6:16-cv-00268-MC
                 Plaintiffs-Appellees,

   v.                                            MEMORANDUM*

 YONGQIANG WANG; et al.,

                 Defendants-Appellants.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 7, 2016**
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

        Yongqiang Wang, Yan Zheng, and Bioshen (collectively, “Wang”) appeal

an order granting a preliminary injunction against them. We have jurisdiction

under 28 U.S.C. § 1292(a). We review for abuse of discretion the grant of a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
preliminary injunction and may remand where a district court’s findings of fact and

conclusions of law supporting the injunction are insufficient to permit meaningful

review. Fed. Trade Comm’n v. Enforma Nat. Prods., Inc., 362 F.3d 1204, 1211–

12 (9th Cir. 2004).

      OmniGen Research, LLC and Prince Agri Products, Inc. (collectively,

“OmniGen”) brought this action against Wang, alleging copyright infringement

and various state-law claims. Shortly after filing its complaint, OmniGen moved

for a preliminary injunction that would prohibit Wang from retaining or using

confidential information and that would force Wang to take certain affirmative

actions.

      The district court orally granted the preliminary injunction during a

telephonic conference with the parties, stating that the record “consists solely of

what are quite clear declarations and evidence presented by the plaintiff that there

has been numerous violations of copyright, patent, and protected information.”

The court made no findings of fact or conclusions of law on the record, nor did it

discuss the standard for granting a preliminary injunction.

      Later that day, the court entered a written order that granted the preliminary

injunction; the order copied the terms of the proposed injunction found in

                                          2
OmniGen’s motion papers. The order prohibited Wang from taking certain actions

and mandated that Wang take other affirmative actions, but offered no reasons to

support this injunction. The order did not include findings of fact or conclusions of

law, did not reference the standard for granting a preliminary injunction, and did

not address the issue of a security.

      Understandably, the district court may have taken this approach because

Wang offered no substantive opposition. Nonetheless, the preliminary injunction

was deficient under Federal Rules of Civil Procedure 52 and 65. The district court

did not make the findings of fact and conclusions of law required by Rule 52(a).

The district court also did not “state the reasons” for issuing the injunction or

address the issue of a security, as required by Rule 65. Finally, the district court

did not mention or acknowledge the standard for granting a preliminary injunction.

See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Courts may not

presume irreparable harm in copyright infringement cases. Flexible Lifeline Sys. v.

Precision Lift, Inc., 654 F.3d 989, 994–98 (9th Cir. 2011).

      REVERSED and REMANDED. The preliminary injunction shall remain

in place for a reasonable time not to exceed 90 days to allow the district court to

enter the necessary findings of fact and conclusions of law supporting injunctive

                                           3
relief, consistent with this disposition. In light of this disposition, we need not

reach the other issues on appeal. Each party shall pay its own costs on appeal.




                                           4